DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response of 1/16/2021 has been considered and entered in the record. Claims 14-19 are cancelled. Claims 12-13 and 20 are withdrawn. Claims 1-11 and new claims 21-26 are pending. New Claims 21-26 are withdrawn by original presentation for the reasons as discussed below. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 

Claims 21-26 Withdrawn by Original Presentation
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Original Claims 1-11 pertained to an encapsulation layer and its positioning with respect to functional components and an optical filter in a method for packaging, and do not require the presence of a stress buffer layer. Newly submitted Claims 21-26 require the presence and specific positioning of a stress buffer layer. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luan (2013/032471) in view of Baek et al (US 2018/0294299).
With respect to Claim 1, Luan discloses a method  for packaging an image capturing assembly, comprising: providing a photosensitive chip (Figure 5, 114); mounting an optical filter (Figure 5, 119) on the photosensitive chip (Figure 5, 114); providing a carrier substrate (Figure 5, 118) and temporarily bonding  (Figure 5 and Figure 12, where 118 is no longer bonded) the photosensitive chip  (Figure 5, 114) and functional components  (Figure 6, 120, 124 and 126) on the carrier substrate (Figure 5, 118); and forming an encapsulation layer (Figure 7, 128) on the carrier substrate (Figure 7, 118) and at least between the photosensitive chip (Figure 7, 114) and the functional components (Figure 7, 120, 124 and 126). See Figures 5-12 and corresponding text, especially paragraphs 25-31.Moreover, Luan that the encapsulation layer  is formed at least exposing a surface of the functional components and the optical filter. See Figures 14-15 and corresponding text.  Furthermore, the prior art cited in Luan et al disclose “the optical filter protrudes above the encapsulation layer”. See Figure 1, (prior art) where 34  (glass plate with infrared wavelength filter coating) protrudes above 30.
	Luan differs from the Claims at hand in that Luan does not exemplify “the optical filter protrudes above the encapsulation layer” in one embodiment.  
	Baek et al is simply relied upon to disclose placing IR filter (Figure 15, 150) above an optical lens (Figure 15, 125) in an image capturing assembly, wherein the IR filter protrudes above the encapsulation layer 111. See Figure 15 and corresponding text.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to place an IR filter above the lens of Luan, for its known benefit in the art of filtering IR waves as disclosed by Baek et al.  Both the lens and IR filter are considered optical filters. The use of a known component, IR filter, for its known benefit, would have been within the skill of one of ordinary skill in the art. Moreover, the prior art of Luan discloses an encapsulation layer which is lower than the optical lens, and it would have been obvious for one of ordinary skill in the art to arrive at the claimed limitations, as rearrangement of parts, in the present case having the optical filter slightly above the encapsulation layer, in the absence of unobvious results, is prima facie obvious.  See In re Japikse, 86 USPQ 70 (CCPA 1950).
	With respect to Claim 3, Luan discloses the encapsulation layer (Figure 7, 128) is formed, filling openings between any adjacent components including the photosensitive chip (Figure 7, 114) and the functional components (Figure 7, 120, 124 and 126).  
	With respect to Claim 7, Luan discloses after forming the encapsulation layer, debonding the carrier substrate from the encapsulation layer. See paragraphs  29-30, 34 and 42 .
	
With respect to Claim 10, Juan et al discloses the size, shape and number of the individual components can vary according to the requirements of each embodiment (paragraph 41). 
However, Luan does not explicitly disclose “a thickness difference between the functional components and the photosensitive chip is in a range from about -2 to about 2 microns”, as required by  Claim 10.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the claimed difference in thickness, as changes in shape/size are prima facie obvious in the absence of unobvious results. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, with respect to Claim 10, Luan makes obvious “a thickness difference between the functional components and the photosensitive chip is in a range from about -2 to about 2 microns”, as discussed above with respect to paragraph 41 of Luan.

With respect to Claim 11, Luan discloses using a temporary bonding layer to temporarily bond the photosensitive chip and the functional components on the carrier substrate. See paragraphs 29-30, 34 and 42.

Claim 2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al (US 2013/0320471)  in view of Baek et al (US 2018/0294299) as applied to claims 1, 3, 7 and 10-11 above, and further in view of Chang et al. (US 2008/0308928).
Luan and Baek et al are relied upon as discussed above.
As discussed with respect to Claim 1,  Luan discloses a method for packing a camera assembly comprising: providing a filter (Figure 5, 109) and a photosensitive chip (Figure 5, 114) ; mounting the filter to the photosensitive chip (Figure 5, paragraph 46); providing a first carrier substrate  (Figure 5, 118) and temporarily bonding functional components (Figure 6, 120). Moreover, Luan disclose the functional components contain soldering pads facing the carrier substrate (Figure 7A, 123);  and forming a re-distribution layer  (Figure 9, 132) structure on a side of the encapsulation layer (Figure 7, 128) adjacent to the filter to electrically connect the photosensitive chip and the soldering pads of the functional components (Figure 9). See Figure 5-9, and paragraphs 27-38. Moreover,  Luan discloses the use of soldering to attach the filter to the chip (paragraphs 6 and 44); and the use of pads (paragraphs 10, 33, 36-37 and 40).
	Luan  and Baek et al differ from the Claims at hand in that Luan does not explicitly disclose the use of a pad on  the photosensitive chip, as required by the Claim at hand.
	Chang et al discloses an image processor module, and discloses the use of contact pads (paragraph 23, 143) on a chip surface, and the attachment of pads with solder bumps to provide an electrical connection (paragraphs 23-24).
	It  would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to provide contact pads on the die in the process of Luan in view of Baek et al, for its known benefit of forming a solder bond and providing an electrical connection in an optical device as disclosed by Chang et al. The use of a known component, a pad, for its known benefit, would have been within the skill of one of ordinary skill in the art. 

	With respect to Claim 4, Luan, Baek et al and Chang et al make obvious each of the photosensitive chip and the functional components include a soldering pad (as discussed above with respect to Claim 2 above), and the encapsulation layer (Figures 8-9, 128; and related text) is formed to expose the soldering pad (Figure 9 top of 120; and Figure 7A) , the method further including: after forming the encapsulation layer, forming, by a wire bonding process (paragraphs 7-8 and 10 of Luan), a  wire of the soldering pad for an electrical connection. Even though Luan does not explicitly disclose a lead wire, Official Notice is taken that it is well known in the art to electrically connect dies to outside circuitry using lead wires. 
With respect to Claim 5, the soldering pad faces away from the carrier substrate (Figure 10, 118) when temporary bonding the photosensitive chip and the functional components (Figures 7A and 10 of Luan); the encapsulation layer (Figure 10, 128) is formed between the photosensitive chip and the functional components; and the wire bonding process is performed on a side of the encapsulation layer adjacent to the optical filter (Figures 7-9 and paragraphs 7-8 of Luan).
With respect to Claim 6, Luan disclose “forming the encapsulation layer includes  after temporary bonding the photosensitive chip and the functional components on the carrier substrate, positioning the carrier substrate into a mold, wherein the mold has an upper and a lower mold, each having a trench formed there-in, and the carrier substrate is positioned between the upper mold and the lower mold, clamping the upper mold and the lower mold together, such that the mold is pressed 
With respect to Claim 8, Luan, Baek  and Chang et al make obvious the claimed process steps, as discussed above. Moreover, with respect to the limitation “after performing bonding process, debonding the carrier substrate from the encapsulation layer; or after forming the encapsulation layer and before performing the wire bonding process, debonding the carrier substrate from the encapsulation layer”, the selection of any order of performing process steps is prima facie obvious in the absence of unobvious results. See In re Burhans, 154 F 2d 690, 69 USPQ 330 (CCPA 1946) .
With respect to Claim 9, Luan discloses “before performing the wire bonding process, mounting a flexible printed circuit (FPC) board on the encapsulation layer, wherein, after performing the wire bonding process, the lead wire is further electrically connected with the photosensitive chip and the FPC board”. See paragraphs 5- 6 of Luan et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










AGG
April 17, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812